785 F.2d 310
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MICHAEL SLANCO, Plaintiff-Appellantv.DAVID BARKER, ET AL., Defendants-Appellees.
84-3768
United States Court of Appeals, Sixth Circuit.
1/9/86

ORDER
BEFORE:  MERRITT, JONES and NELSON, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action, plaintiff initiated civil rights lawsuits under 42 U.S.C. Sec. 1983 against multiple defendants for numerous claimed infractions.  The district court initially denied plaintiff in forma pauperis status and caused the actions to be terminated.  Upon remand, the district court reached the same result.  Plaintiff has appealed.  He has filed an informal brief and seeks in forma pauperis status for purposes of this appeal.


3
Upon consideration, we find ourselves in agreement with the district court.  Plaintiff, although plainly aware of a scheduled hearing in which he might present evidence to support his claimed pauper status, declined to attend or to satisfactorily justify his absence.  The district court's denial of in forma pauperis status and, implicitly, the termination of the plaintiff's actions did not constitute an abuse of discretion.


4
We additionally note that plaintiff already has been granted in forma pauperis status for appellate purposes.  His motion is thus moot.


5
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


6
It is ORDERED that the motion for in forma pauperis status be denied as moot and that the final order of the district court be and it is hereby affirmed.